DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Species II, Embodiment 2, FIG. 2, Sub A, and Claims 1-9 and 11-20 in the reply filed on June 01, 2022 is acknowledged. Thus, Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 01, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,163,798 B1 to Alur et al. (“Alur”) in view of WO 2017/111957 A1 to Aygun et al. (“Aygun”) and U.S. Patent No. 9,607,967 B1 to Shih (“Shih”).											As to claim 1, although Alur discloses a package structure, comprising: a first semiconductor die (370) and a second semiconductor die (372); a bridge structure (140), disposed on the first semiconductor die (370) and the second semiconductor die (372) and electrically connecting the first semiconductor die (370) with the second semiconductor die (372); a plurality of through insulator vias (130), surrounding the bridge structure (140) and electrically connected to the first semiconductor die (370) or the second semiconductor die (372); an insulating encapsulant (135, 142) encapsulating the bridge structure (140) and the plurality of through insulator vias (130); a plurality of conductive bumps (154) electrically connecting the first semiconductor die (370) and the second semiconductor die (372) to the bridge structure (140) and the plurality of through insulator vias (130); a dielectric layer (150) disposed in physical contact with the insulating encapsulant (135, 142), wherein the dielectric layer (150) surrounds the plurality of conductive bumps (154); a redistribution layer (112, 113, 158, 160) disposed on the insulating encapsulant (135, 142) and over the bridge structure (140), wherein the redistribution layer (112, 113, 158, 160) is electrically connected with the plurality of through insulator vias (130), and sidewalls of the insulating encapsulant (135, 142) and the redistribution layer (112, 113, 158, 160) are levelled; and a plurality of first seed layers (132) disposed in between the plurality of through insulator vias (130) and the redistribution layer (112, 113, 158, 160) (See Fig. 1, Fig. 2, Fig. 3, Column 2, lines 35-60, Column 3, lines 5-67, Column 4, lines 1-67, Column 5, lines 1-10, Column 6, lines 1-14) (Notes: having dies surrounding the bridge structure in Fig. 3A suggests the vias also surround the bridge structure as the vias are required to provide connections to the dies. Such is also shown in Shih Fig. 6. Further, the limitation “bumps” and “seed layer” do not specify any particular material/dimension/shape such that Alur meets the limitation), Alur does not further disclose a molding compound encapsulating the first semiconductor die and the second semiconductor die; the bridge structure, disposed on the molding compound; the dielectric layer disposed in between and in physical contact with the molding compound and the insulating encapsulant; and sidewalls of the molding compound, the insulating encapsulant and the redistribution layer are levelled.											However, Aygun does disclose a molding compound (242) encapsulating the first semiconductor die (226) and the second semiconductor die (228); the bridge structure (212), disposed on the molding compound (242); the dielectric layer (220) disposed in between and in physical contact with the molding compound (242) and the insulating encapsulant (210); and sidewalls of the molding compound (242), the insulating encapsulant (210) and the redistribution layer (246) are levelled (See Fig. 2, ¶ 0039-¶ 0047).													In view of the teaching of Aygun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alur to have a molding compound encapsulating the first semiconductor die and the second semiconductor die; the bridge structure, disposed on the molding compound; the dielectric layer disposed in between and in physical contact with the molding compound and the insulating encapsulant; and sidewalls of the molding compound, the insulating encapsulant and the redistribution layer are levelled because the molding compound provides protection and isolation of the first semiconductor die and the second semiconductor die (See ¶ 0046).							As to claim 2, Alur further discloses wherein the dielectric layer (150) has a plurality of openings (Fig. 1E), and the plurality of conductive bumps (154) are located within the plurality of openings (Fig. 1E) to be electrically connected to the bridge structure (140) and the plurality of through insulator vias (130) (See Fig. 1, Fig. 2).		As to claim 3, Alur further discloses wherein the first semiconductor die (370) and the second semiconductor die (372) each comprise a plurality of conductive pillars (156), and the plurality of conductive pillars (156) is physically and electrically connected to the plurality of conductive bumps (154) (See Fig. 1, Fig. 2) (Notes: the limitation “pillars” does not specify any particular material/dimension/shape such that Alur meets the limitation).										As to claim 4, Alur in view of Aygun discloses further comprising an underfill structure (238, 240), wherein the underfill structure (238, 240) fills up the spaces in between each of the conductive pillars (156), and fills up the spaces sandwiched between sidewalls of the first semiconductor die (370/226) and the second semiconductor die (372/228) (See Alur Fig. 1, Fig. 2 and Aygun Fig. 2, ¶ 0044) to provide passivation of the conductive pillars.								As to claim 5, Alur further discloses wherein the first semiconductor die (370) and the second semiconductor die (372) further comprise a plurality of second seed layers (386, 388) located on semiconductor substrates of the first semiconductor die (370) and the second semiconductor die (372), and the plurality of conductive pillars (156) is physically attached to the plurality of second seed layers (386, 388) (See Fig. 3) (Notes: the limitation “seed layer” does not specify any particular material/dimension such that Alur meets the limitation).								As to claim 6, Alur in view of Aygun further discloses wherein backside surfaces of the first semiconductor die (370/226) and the second semiconductor die (372/228) are covered by the molding compound (242) (See Aygun Fig. 2).					As to claim 7, Alur and Aygun discloses further comprising a plurality of conductive balls (FIG. 3, similar to 392/252) disposed on and electrically connected to the redistribution layer (112, 113, 158, 160/246) (See Alur Fig. 3 and Aygun Fig. 2).		As to claim 8, although Alur discloses a package structure, comprising: a plurality of conductive bumps (154) having a first side and a second side opposite to the first side; a first semiconductor die (370) and a second semiconductor die (372) attached to the first side of the plurality of conductive bumps (154) through a plurality of conductive pillars (156); a bridge structure (140) attached to the second side of the plurality of conductive bumps (154) through a plurality of conductive posts (162), wherein the sidewalls of the first semiconductor die (370) and the second semiconductor die (372) overlap with the bridge structure (140); an insulating encapsulant (135, 142) encapsulating the bridge structure (140) and the plurality of conductive posts (162) (See Fig. 1, Fig. 2, Fig. 3, Column 2, lines 35-60, Column 3, lines 5-67, Column 4, lines 1-67, Column 6, lines 1-14) (Notes: the limitation “bumps”, “pillars”, and “posts” do not specify any particular material/dimension/shape such that Alur meets the limitation), Alur does not further disclose an underfill structure surrounding the first semiconductor die and the second semiconductor die, wherein the underfill structure fills up the spaces in between each of the conductive pillars, and fills up the spaces sandwiched between sidewalls of the first semiconductor die and the second semiconductor die.									However, Aygun does disclose an underfill structure (238, 240) surrounding the first semiconductor die (226) and the second semiconductor die (228), wherein the underfill structure (238, 240) fills up the spaces sandwiched between sidewalls of the first semiconductor die (226) and the second semiconductor die (228) (See Fig. 2, ¶ 0039-¶ 0047).												In view of the teaching of Aygun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alur to have an underfill structure surrounding the first semiconductor die and the second semiconductor die, wherein the underfill structure fills up the spaces in between each of the conductive pillars, and fills up the spaces sandwiched between sidewalls of the first semiconductor die and the second semiconductor die because the underfill structure provides passivation of the conductive pillars (See Fig. 2, ¶ 0044).	 	As to claim 9, Alur in view of Aygun discloses further comprising a molding compound (242) surrounding the first semiconductor die (370/226), the second semiconductor die (372/228) and the underfill structure (238, 240) (See Aygun Fig. 2, ¶ 0046) to provide protection and isolation of the first semiconductor die and the second semiconductor die.											As to claim 11, Alur in view of Aygun further discloses wherein the molding compound (242) cover backside surfaces of the first semiconductor die (370/226) and the second semiconductor die (372/228) (See Aygun Fig. 2).						As to claim 12, Alur discloses further comprising a plurality of through insulator vias (130) embedded in the insulating encapsulant (135, 142) and surrounding the bridge structure (140) (See Fig. 3) (Notes: having dies surrounding the bridge structure in Fig. 3A suggests the vias also surround the bridge structure as the vias are required to provide connections to the dies. Such is also shown in Shih Fig. 6).				As to claim 13, Alur discloses further comprising a redistribution layer (112, 113, 158, 160) disposed on the bridge structure (140) and electrically connected to the first semiconductor die (370) and the second semiconductor die (372) (See Fig. 1, Fig. 2, Fig. 3).												As to claim 14, Alur discloses further comprising a dielectric layer (150) surrounding the plurality of conductive bumps (154) (See Fig. 2).					As to claim 15, although Alur discloses a package structure comprising: a dielectric layer (150) having a first surface and a second surface opposite to the first surface; an insulating encapsulant (135, 142) disposed on the first surface of the dielectric layer (150); a silicon bridge (140) embedded in the insulating encapsulant (135, 142); through insulator vias (130) embedded in the insulating encapsulant (135, 142) and surrounding the silicon bridge (140); wherein sidewalls of the insulating encapsulant (135, 142) and the dielectric layer (150) are levelled; and a first semiconductor die (370) and a second semiconductor die (372) are disposed on the dielectric layer (150), wherein the first semiconductor die (370) and the second semiconductor die (372) partially overlap with the silicon bridge (140) and overlap with the through insulator vias (130) (See Fig. 1, Fig. 2, Fig. 3, Column 2, lines 35-60, Column 3, lines 5-67, Column 4, lines 1-67, Column 5, lines 1-10, Column 6, lines 1-14) (Notes: having dies surrounding the bridge structure in Fig. 3A suggests the vias also surround the bridge structure as the vias are required to provide connections to the dies. Such is also shown in Shih Fig. 6), Alur does not further disclose a molding compound disposed on the second surface of the dielectric layer, wherein sidewalls of the molding compound, the insulating encapsulant and the dielectric layer are levelled; and the first semiconductor die and the second semiconductor die embedded in the molding compound.												However, Aygun does disclose a molding compound (242) disposed on the second surface of the dielectric layer (220), wherein sidewalls of the molding compound (242), the insulating encapsulant (210) and the dielectric layer (220) are levelled; and the first semiconductor die (226) and the second semiconductor die (228) embedded in the molding compound (242) (See Fig. 2, ¶ 0039-¶ 0047).						In view of the teaching of Aygun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alur to have a molding compound disposed on the second surface of the dielectric layer, wherein sidewalls of the molding compound, the insulating encapsulant and the dielectric layer are levelled; and the first semiconductor die and the second semiconductor die embedded in the molding compound because the molding compound provides protection and isolation of the first semiconductor die and the second semiconductor die (See ¶ 0046).								As to claim 16, Alur discloses further comprising a plurality of conductive bumps (146, 154) surrounded by the dielectric layer (150), wherein the plurality of conductive bumps (146, 154) electrically connects the first semiconductor die (370) and the second semiconductor die (372) to the silicon bridge (140) and the through insulator vias (130) (See Fig. 1, Fig. 2, Fig. 3) (Notes: the limitation “bumps” does not specify any particular material/dimension/shape such that Alur meets the limitation).				As to claim 17, Alur in view of Aygun further discloses wherein the plurality of conductive bumps (146, 154) is physically separated from the insulating encapsulant (135, 142) and the molding compound (242) (See Alur Fig. 2 and Aygun Fig. 2) (Notes: separated by underfill 238, 240).										As to claim 18, Alur discloses further comprising a plurality of conductive posts (162) embedded in the insulating encapsulant (135, 142) and disposed on the silicon bridge (140), wherein the plurality of conductive posts (162) is physically attached to the plurality of conductive bumps (146, 154) (See Fig. 2) (Notes: the limitation “posts” does not specify any particular material/dimension/shape such that Alur meets the limitation).												As to claim 19, Alur in view of Aygun discloses further comprising a plurality of conductive pillars (156) embedded in the molding compound (242) and located on semiconductor substrates of the first semiconductor die (370) and the second semiconductor die (372), wherein the plurality of conductive pillars (156) is physically attached to the plurality of conductive bumps (146, 154) (See Alur Fig. 2, Fig. 3 and Aygun Fig. 2) (Notes: the limitation “pillars” does not specify any particular material/dimension/shape such that Alur meets the limitation).					As to claim 20, Alur in view of Aygun discloses further comprising an underfill structure (238, 240) disposed on the second surface of the dielectric layer (150/220), wherein the underfill structure (238, 240) surrounds the first semiconductor die (370/226) and the second semiconductor die (372/228) (See Alur Fig. 2, Fig. 3 and Aygun Fig. 2).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Vora (US 2012/0061856 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815